DETAILED ACTION
This action is in response to the amendment filed on December 16, 2021.  
Claim 1 has been amended, claim 2 has been canceled and claim 6 has been added.  Claims 1 and 3-6 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to amended independent claim 1 appearing on pages 6-10 of the response filed December 16, 2021 have been fully considered and are persuasive.  Accordingly, the rejections under 35 USC 102(a)(1) and 35 USC 103 have been withdrawn. 

Allowable Subject Matter
Claims 1 and 3-6 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or render obvious a one-way clutch comprising the specified side plates arranged together with the remainder of the recited structure in the manner set forth in independent claim 1, in particular wherein “the side plates are annular plates that cover at most a radially inner portion or a radially outer portion of end faces of each of the plurality of cams, spaces between the respective end faces of 
The prior art does not disclose or render obvious a one-way clutch comprising the specified inner race and outer race arranged together with the remainder of the recited structure in the manner set forth in independent claim 6, in particular wherein “the inner race includes annular plate-like radially inner side plates that cover a radially inner portion of end faces of each of the plurality of cams, the plurality of cams being aligned in contact with each other so that closed space is formed by circumferential surfaces of adjacent cams, an outer circumferential surface of the inner race, and inner surfaces of the radially inner side plates, the inner race including an oil passage that continually supplies lubricant to the closed space when the clutch freewheels, and the outer race includes annular plate-like radially outer side plates that cover a radially outer portion of end faces of each of the plurality of cams,4Application No.: 17/008,878Docket No.: P200786US00 the plurality of cams each being configured to turn to cause a radially inner engagement surface of each cam to separate from an outer circumferential engagement surface of the inner race by viscosity of the lubricant when either the inner race or the outer race rotates in a direction in which the cams disengage.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M. LORENCE whose telephone number is 571-272-7094. The examiner can normally be reached Tuesday-Thursday from 11:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W. Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD M LORENCE/Primary Examiner, Art Unit 3656